Case: 12-51002       Document: 00512246841         Page: 1     Date Filed: 05/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 20, 2013
                                     No. 12-51002
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RUDY STANKO,

                                                  Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:12-CV-89


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Rudy Stanko appeals the denial of his complaint, in which he sought relief
under the Declaratory Judgment Act, relative to his assertion that the
prohibition against his possessing a firearm or ammunition is unconstitutional.
He argues that the district court erred when it treated his claims as falling
under 42 U.S.C. § 1983 or habeas corpus.
       District courts are directed to screen complaints filed by prisoners in civil
actions and dismiss a complaint if it fails to state a claim upon which relief may

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51002     Document: 00512246841       Page: 2   Date Filed: 05/20/2013

                                   No. 12-51002

be granted. 28 U.S.C. § 1915A(b)(1). We review such dismissals de novo,
accepting the facts alleged in the complaint as true and viewing them in the
light most favorable to the plaintiff. Green v. Atkinson, 623 F.3d 278, 279 (5th
Cir. 2010).
      To the extent that Stanko relies on the Declaratory Judgment Act to
challenge the prohibition against his possession of a firearm and ammunition
imposed after he was convicted of violating the Federal Meat Inspection Act, he
fails to state a claim for which relief can be granted. See Johnson v. Onion, 761
F.2d 224, 226 (5th Cir. 1985). Further, to the extent that he asserts a claim for
declaratory relief that in effect attacks the constitutionality of the conviction and
sentence imposed for violating the Federal Meat Inspection Act and he has not
shown that his conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to
make such determination, or called into question by a federal court’s issuance
of a writ of habeas corpus, he fails to state a claim for which relief can be
granted. See Edwards v. Balisok, 520 U.S. 641, 643-48 (1997); Clarke v. Stadler,
154 F.3d 186, 190-91 (5th Cir. 1998) (en banc). Accordingly, the district court’s
denial of Stanko’s complaint is AFFIRMED.




                                         2